Title: Cornic, Veuve Mathurin & fils to the American Commissioners, 1 February 1779
From: Cornic, Veuve Mathurin, & fils
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Messieurs
a morlaix ler. fevrier 1779.
Comme vous serez sans doutte jaloux d’apprendre tout ce qui peut arriver dans ce Port d’Interressant à la Nation des Etats Unis de l’amérique nous avons l’honneur de vous Informer qu’il vient d’arriver dans ce Port un petit Batiment anglais nommé le Pappillon chargée d’huille de moruë, et moruë: prise faitte le 16. du passé par le corsaire particullier La marquise de la fayette parti de Bordeaux le 10. dto. qui a resté en croisierre, comandé par le capitaine Patt. Barry.
Comme nous sommes chargés des ordres de l’armateur de ce Corsaire nous allons faire les suittes et diligeance nécessaire pour y faire mettre les scellés des juges de l’amirauté, faire le Déchargement en magasin de sureté, et faire faire l’Inventaire dans la plus grande Exactitude, et de la même maniere que nous avons déja operé dans cette guerre, et dans les precedentes si vous desirez un Etat de la cargaison lorsque les impressions seront faits nous vous en enverrions.
Nous avons l’honneur d’etre avec Respect. Messieurs Vos très humbles et Très obeissans Serviteurs
Vve. Min. Cornic & Min. FILS
  
Addressed: A Messieurs / Messieurs les commissaires / Des Etats unis de l’amerique / Septentrionale / A Passi
Notation: Vve. Min. Cornic et Min. fils Morlais ler. fr. 1779.
